Order reversed on the law and the facts, without costs, and motion for examination before trial of Thomas Scanlon, an employee of defendant, granted, without costs, as to the following items: (1) Defendant’s negligence and carelessness in causing one of its trains to approach and pass at a high rate of speed the point at which plaintiff was standing; (2) defendant’s negligence and carelessness in omitting, while said train was so approaching, to give any warning or notice thereof; (3) defendant’s failure to take any measures whatsoever to guard against injuries to the plaintiff in the operation of the train. Examination to proceed on five days’ notice. While the form of the notice for a general examination is improper, in order to avoid further motions this disposition is made. Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.